Citation Nr: 0737659	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type II.

3.  Entitlement to a rating in excess of 30 percent for 
diabetic retinopathy and cataracts.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

5.  Entitlement to a compenseable rating for bilateral 
hearing loss.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
June 1970.  He is the recipient of the Purple Heart and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2004 and March 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims file.  

The issues of entitlement to increased ratings for PTSD, 
diabetes mellitus type II, diabetic retinopathy and 
cataracts, and bilateral hearing loss, and entitlement to a 
TDIU rating, are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At his September 2006 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
requested that his appeal with regard to the issue of 
entitlement to a rating in excess of 10 percent for service-
connected tinnitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of entitlement to a rating 
in excess of 10 percent for service-connected tinnitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2007).  At his September 2006 Board hearing, the veteran, by 
way of his representative, withdrew his appeal with regard to 
the issue of entitlement to a rating in excess of 10 percent 
for service-connected tinnitus and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with regard to this issue 
and it is dismissed.


ORDER

The appeal with regard to the issue of entitlement to a 
rating in excess of 10 percent for service-connected tinnitus 
is dismissed.


REMAND

Both at his September 2006 Board hearing and in other 
documents of record, the veteran contends that his service-
connected disabilities of PTSD, diabetes mellitus type II, 
diabetic retinopathy and cataracts, and bilateral hearing 
loss are more severe than reflected by the currently assigned 
ratings.  Therefore, he alleges that increased ratings are 
warranted for each disability.  Additionally, the veteran 
claims that his service-connected disabilities render him 
unemployable and, as such, he is entitled to a TDIU rating.   

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Board 
notes that, at his September 2006 hearing, the veteran 
identified current treatment for his disabilities at the VA 
Medical Center in Northport, New York, and at the North 
Babylon Vet Center.  The Board notes that the most recent 
records contained in the claims file are dated in September 
2005 from the Northport VA Medical Center, and in April 2005 
from the North Babylon Vet Center.  Therefore, a remand is 
required in order to obtain any outstanding treatment records 
from the VA Medical Center in Northport dated from September 
2005 to the present, and from the North Babylon Vet Center 
dated from April 2005 to the present.  

Additionally, at his September 2006 Board hearing, the 
veteran reported that he underwent testing for participation 
in VA's vocational rehabilitation program at the RO.  He 
stated that he was to be placed in the program, but felt that 
it would not help him as his memory is poor.  No records 
pertinent to the veteran's VA vocational rehabilitation 
testing are contained in the claims file.  Because such 
records are relevant to the question of whether he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, the VA vocational 
rehabilitation folder must be obtained and associated with 
the claims file on remand.  

The veteran also testified at the September 2006 hearing that 
his PTSD has further increased in severity and that his 
memory has gotten worse.  He further indicated that, with 
regard to his diabetes mellitus type II, he had to restrict 
his activities, to specifically include those activities 
associated with his employment.  Additionally, he reported 
that he has difficulty hearing when he is in a place with a 
large number of people.  Moreover, the veteran stated that 
all of his service-connected disabilities, with specific 
mention of his PTSD, diabetes mellitus type II, and eyesight, 
render him unemployable.  Therefore, as the veteran's PTSD, 
diabetes mellitus type II, diabetic retinopathy and 
cataracts, and bilateral hearing loss conditions were last 
evaluated by VA in January 2005 (at which time the claims 
file was not available to the examiners), a remand is 
necessary in order to afford the veteran appropriate VA 
examinations in order to assess the current severity of each 
of these service-connected disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  Moreover, the Board 
finds that contemporary examinations are needed to properly 
determine the impact of the veteran's service-connected 
disabilities on his employability.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the claims now before the Board.  The Court of 
Appeals for Veterans Claims' (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.  
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the veteran's claims of entitlement to 
increased ratings for diabetes mellitus type II, diabetic 
retinopathy and cataracts, and bilateral hearing loss, the 
Board notes that such claims were denied in a March 2005 
rating decision.  The March 2005 rating decision was issued 
after the veteran filed a claim in October 2004 for a TDIU 
rating.  In the process of adjudicating the TDIU issue, the 
RO readjudicated all of the veteran's service-connected 
disabilities (with the exception of his PTSD, which had 
already been appealed from the September 2004 rating 
decision).  However, in the process of developing the 
veteran's increased rating claims, he was only provided with 
VCAA notice specific to his TDIU claim.  Therefore, on 
remand, the veteran must be provided with a VCAA notice 
letter specific to his claims of entitlement to increased 
ratings for diabetes mellitus type II, diabetic retinopathy 
and cataracts, and bilateral hearing loss, which meet the 
requirements of Pelegrini and Dingess/Hartman, supra.  

Accordingly, this case is REMANDED for the following actions:  

1.  The veteran should be sent a legally 
adequate VCAA notice letter that addresses 
his claims of entitlement to increased 
ratings for diabetes mellitus type II, 
diabetic retinopathy and cataracts, and 
bilateral hearing loss, and entitlement to 
a TDIU rating.  

2.  Any outstanding treatment records from 
the VA Medical Center in Northport, New 
York, dated from September 2005 to the 
present, and from the North Babylon Vet 
Center dated from April 2005 to the 
present, should be obtained and associated 
with the claims file.  

3.  The veteran's VA vocational 
rehabilitation folder should be obtained 
and associated with the claims file.

4.  After completing the above, the 
veteran should be afforded appropriate VA 
examinations in order to determine the 
current nature and severity of his 
service-connected PTSD, diabetes mellitus 
type II, diabetic retinopathy and 
cataracts, and bilateral hearing loss 
conditions.  The claims file must be made 
available to the examiner(s) for review.  
Any evaluations, studies, and tests deemed 
necessary by the examiner(s), if any, 
should be conducted.  

Additionally, an opinion should be 
requested regarding the impact each of the 
veteran's service-connected disabilities 
(PTSD, diabetes mellitus type II, diabetic 
retinopathy and cataracts, bilateral 
hearing loss, tinnitus, peripheral 
neuropathy of the left lower extremity, 
peripheral neuropathy of the right lower 
extremity, and erectile dysfunction) has 
on his ability to secure and follow a 
substantially gainful occupation.  All 
opinions expressed should be accompanied 
by supporting rationale.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
should be readjudicated.  If the claims 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

A veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RICHARD C. THRASHER
     Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


